DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed May 20, 2022, is acknowledged. Claims 1, 4, 22, 24 and 37 are amended, claims 3, 11-18, 23, 29-31 and 33-35 are cancelled, and claims 38-51 are new. 
Claims 1, 2, 4-10, 19-22, 24-28, 32, 36-51 are pending in the instant application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Brosky on August 29, 2022. Examiner recommended amendments to Claims 22, 36, 37 and 49 to rectify antecedent basis and an amendment to Claim 47 to correct a typo. 
The application has been amended as follows:
Claim 22 (Currently Amended).  An intraoperative radiation therapy system, comprising:
	a robot arm assembly comprising:
a plurality of arm members configured to provide a plurality of movement axes in the robot arm assembly to increase positional flexibility and reach of the robot arm assembly;
a rotary base configured to be mounted on a surface, the rotary base being selectively rotatable about a vertical first axis during positioning of the intraoperative radiation therapy system for a [[the]] treatment; and
a radial section extending from the rotary base, the radial section having a first pivot joint at a distal end offset from the rotary base, the first pivot joint defining a horizontal second axis orthogonal to the first axis, at least one of the plurality of arm members being pivotally coupled to the first pivot joint; 
	a treatment head coupled to at least one arm member of the plurality of arm members of the robot arm assembly, the treatment head having a working end adapted to emit a therapeutic beam towards a target area for radiation therapy, the treatment head adapted to be aligned with an applicator adapted to be fixed near the target area of a patient, the applicator configured to shape the therapeutic beam from the treatment head to the target area for the [[a]] treatment;
	at least one sensor array coupled to the working end of the treatment head, the at least one sensor array having a plurality of sensors adapted to detect a surface on the applicator within a detection range and measure a relative distance to the detected surface;
	at least one haptic control assembly coupled to the treatment head, the haptic control assembly configured to selectively move the plurality of arm members of the robot arm assembly to align in a coarse alignment the working end of the treatment head with an end of the applicator along an applicator axis to position the end of the applicator within the detection range of the at least one sensor array on the treatment head by selective operation of the at least one haptic control assembly; and
	a controller in communication with a control panel in the intraoperative radiation therapy system, the controller, based on input from the control panel, selectively controls the robot arm assembly and the treatment head after the coarse alignment to provide an autonomous fine alignment of the treatment head with the end of the applicator based on sensed data from the at least one sensor array.

Claim 36 (Currently Amended).  A method for intraoperative radiation therapy treatment, comprising the steps of:
providing an intraoperative radiation therapy treatment system including:
a robot assembly having at least one elongate arm and at least five movement axes to increase positional flexibility and reach; 
at least one applicator adapted to be fixed near a target area of a patient, the at least one applicator having an elongate tube and an open endcap detachably mounted to one end of the tube, the at least one applicator defining an applicator axis; 
a treatment head coupled to an elongate arm of the at least one elongate arm, the treatment head having a working end adapted to emit a therapeutic beam towards the target area for radiation therapy;
at least one haptic control assembly coupled to the treatment head, the haptic control assembly configured to move the treatment head for a coarse alignment within detection range of the endcap on the applicator;
a sensor array coupled to the working end of the treatment head, the sensor array having a plurality of sensors including axial alignment sensors and radial alignment sensors each with a given operational range, the axial alignment sensors and the radial alignment sensors adapted to detect surfaces on the endcap and measure relative distance therebetween; and 
a control panel having a plurality of switches in communication with a controller for controlling movements of the robot assembly and the treatment head;
operating the at least one haptic control assembly to move the treatment head into a coarse alignment position for the [[a]] coarse alignment of the treatment head with respect to the endcap and within a sensing range of the sensor array; 
sensing relative proximity between the endcap and the treatment head along a top surface and an outer surface of the endcap and generating relative proximity data therefrom;
determining axial alignment and radial alignment of the treatment head with respect to the endcap by comparing given dimensions of the endcap with the generated relative proximity data, mismatched proximity readings among the axial alignment sensors and among the radial alignment sensors indicating a misaligned condition of the treatment head; and 
performing automatic fine alignment of the treatment head by selective operation of the control panel in association with the controller to automatically manipulate the robot assembly and the treatment head until proximity data among the axial alignment sensors match with each other and proximity data among the radial alignment sensors match with each other.

Claim 37 (Currently Amended).  The method for intraoperative radiation therapy treatment of claim 36, further comprising the steps of:
providing a moveable cart adapted for selective transport of the intraoperative radiation therapy treatment system, wherein the robot [[arm]] assembly is coupled to the cart; and 
controlling selective movement of the cart, the robot assembly and the treatment head by the control panel in communication with the controller.

Claim 47 (Currently Amended).  [[uth]]An intraoperative radiation therapy system, comprising:
	a robot arm assembly having a plurality of arm members configured to provide a plurality of movement axes in the robot arm assembly to increase positional flexibility and reach of the robot arm assembly;
	a treatment head coupled to at least one arm member of the plurality of arm members of the robot arm assembly, the treatment head having a working end adapted to emit a therapeutic beam towards a target area for radiation therapy, the treatment head adapted to be aligned with an applicator adapted to be fixed near the target area of a patient, the applicator configured to shape the therapeutic beam from the treatment head to the target area for a treatment;
	at least one sensor array coupled to the working end of the treatment head, the at least one sensor array having a plurality of sensors adapted to detect a surface on the applicator within a detection range and measure a relative distance to the detected surface;
	at least one haptic control assembly coupled to the treatment head, the haptic control assembly configured to selectively move the plurality of arm members of the robot arm assembly to align in a coarse alignment the working end of the treatment head with an end of the applicator along an applicator axis to position the end of the applicator within the detection range of the at least one sensor array on the treatment head by selective operation of the at least one haptic control assembly; and
	a controller in communication with a control panel in the intraoperative radiation therapy system, the controller, based on input from the control panel, selectively controls the robot arm assembly and the treatment head after the coarse alignment to provide an autonomous fine alignment of the treatment head with the end of the applicator based on sensed data from the at least one sensor array, 
wherein the at least one sensor array comprises a plurality of proximity sensors divided into a first sensor set for detecting predetermined features of a top surface of an endcap of the applicator and a second sensor set for detecting predetermined features of an outer surface of the endcap of the applicator to provide the sensed data for at least one of the coarse alignment or the autonomous fine alignment of the treatment head.

Claim 49 (Currently Amended).  An intraoperative radiation therapy system, comprising:
	a robot arm assembly having a plurality of arm members configured to provide a plurality of movement axes in the robot arm assembly to increase positional flexibility and reach of the robot arm assembly;
	a treatment head coupled to at least one arm member of the plurality of arm members of the robot arm assembly, the treatment head having a working end adapted to emit a therapeutic beam towards a target area for radiation therapy, the treatment head adapted to be aligned with an applicator adapted to be fixed near the target area of a patient, the applicator configured to shape the therapeutic beam from the treatment head to the target area for a treatment, wherein the applicator comprises:
a tube; and
an open endcap mounted to one end of the tube, the endcap having a predetermined outer diameter and an axial length, the outer diameter of the endcap defining an outer cylindrical surface along the axial length and a top of the endcap defining an annular planar top surface, the endcap having a center bore, the center bore having a diameter substantially the same as a [[the]] diameter of a beam nozzle on the working end of the treatment head that communicates with the center bore of the endcap;
	at least one sensor array coupled to the working end of the treatment head, the at least one sensor array having a plurality of sensors adapted to detect a surface on the applicator within a detection range and measure a relative distance to the detected surface;
	at least one haptic control assembly coupled to the treatment head, the haptic control assembly configured to selectively move the plurality of arm members of the robot arm assembly to align in a coarse alignment the working end of the treatment head with an end of the applicator along an applicator axis to position the end of the applicator within the detection range of the at least one sensor array on the treatment head by selective operation of the at least one haptic control assembly; and
	a controller in communication with a control panel in the intraoperative radiation therapy system, the controller, based on input from the control panel, selectively controls the robot arm assembly and the treatment head after the coarse alignment to provide an autonomous fine alignment of the treatment head with the end of the applicator based on sensed data from the at least one sensor array.
Response to Arguments
Applicant’s arguments, see pages 28-29, filed May 20, 2022 with respect to the 103 rejections have been fully considered and are persuasive, in light of the Applicant’s amendments. The 103 rejections of claims 1, 2, 8-10, 19, 21-22, 27-28 and 32 have been withdrawn. 
Reasons for Allowance
Claims 1-2, 4-10, 19-22, 24-28, 32 and 36-51 are allowed in light of applicant’s amendments .
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, with respect to prior art is allowable. The prior art, either singly or in combination, does not teach or reasonably suggest  a robot arm assembly for radiation therapy in which the robot arm assembly is mounted to a rotary turntable in a fashion where the first arm of the robot arm assembly is attached to a first pivot joint that is at a distal end offset from the base of the turntable. Prior art only suggests a robot arm assembly for radiation therapy where the arm is mounted over the vertical first axis. 
Claims 2, 4-10, and 19-21 are dependent on claim 1 and therefore allowable. 
Regarding claim 22, with respect to prior art is allowable. . The prior art, either singly or in combination, does not teach or reasonably suggest  a robot arm assembly for radiation therapy in which the robot arm assembly is mounted to a rotary turntable in a fashion where the first arm of the robot arm assembly is attached to a first pivot joint that is at a distal end offset from the base of the turntable. Prior art only suggests a robot arm assembly for radiation therapy where the arm is mounted over the vertical first axis. 
Claims 24-28, and 32 are dependent on claim 22 and therefore allowable.
Claims 36 and 37 were previous identified as allowable in the office action dated November 23, 2021.
Regarding claim 38, with respect to prior art is allowable. The prior art, either singly or in combination, does not teach or reasonably suggest a robot arm assembly for radiation therapy that includes a treatment head, featuring a face plate with a central beam nozzle extending from the faceplate, with the treatment head being adapted to autonomously align the treatment head with the treatment applicator. The prior art suggest a robot arm assembly for radiation therapy with a treatment head mounted on the distal end, but the treatment head does not explicitly include a faceplate with the nozzle extending from the faceplate.
Claims 39-45 are dependent on claim 38 and therefore allowable.
Regarding claim 46, with respect to prior art is allowable. The prior art, either singly or in combination, does not teach or reasonable suggest a robot arm assembly for radiation therapy with a treatment head that includes a sensor array for sensing the top and outer surface of an endcap of an applicator to provide data for alignment of the treatment head. The prior art suggests detection of the top surface of an applicator but does not include the outer surface also. 
Regarding claim 47, with respect to prior art is allowable. The prior art, either singly or in combination, does not teach or reasonable suggest a robot arm assembly for radiation therapy with a treatment head that includes a sensor array for sensing the top and outer surface of an endcap of an applicator to provide data for alignment of the treatment head, where the sensor array is divided into two sets of sensors, one for detecting the top surface and the second set for detecting the outer surface of the applicator. The prior art suggests detection of the top surface of an applicator but does not include the outer surface also. 
Regarding claim 48, with respect to prior art is allowable. The prior art, either singly or in combination, does not teach or reasonable suggest a robot arm assembly for radiation therapy with a treatment head that includes a sensor array for sensing the top and outer surface of an endcap of an applicator to provide data for alignment of the treatment head, where the sensor array is divided into two sets of sensors, the first set of sensors being axial alignment sensors for detecting the top surface and the second set being radial alignment sensors for detecting the outer surface of the applicator. The prior art suggests detection of the top surface of an applicator but does not include the outer surface also.
Regarding claim 49, with respect to prior art is allowable. The prior art, either singly or in combination, does not teach or reasonable suggest a radiation therapy system that includes a a robot arm assembly with a treatment head mounted on the distal end that includes an applicator to shape the treatment beam, where the applicator comprises an open endcap with a predetermined outer diameter and axial length, where the center bore of the endcap is that same diameter of the beam nozzle of the treatment head. The prior art does not explicitly suggest a predetermined outer diameter and axial length of endcap for the applicator nor does it suggest the applicator has the same diameter center bore as treatment head nozzle.  
Claims 50-51 are dependent on claim 49 and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                         
/THADDEUS B COX/Primary Examiner, Art Unit 3791